UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7746


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BENJAMIN WEATHERLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Anthony J. Trenga,
District Judge. (1:12-cr-00477-AJT-2; 1:14-cv-01052-AJT)


Submitted:   March 22, 2016                 Decided:   March 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Weatherly, Appellant Pro Se. Kyle William Maurer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benjamin        Weatherly    seeks     to    appeal     the     district    court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment     of     the    constitutional         claims    is

debatable      or     wrong.      Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Weatherly has not made the requisite showing.                          Accordingly, we

deny Weatherly’s motion to appoint counsel, deny a certificate

of appealability, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3